EXHIBIT 10.1


EXECUTION FORM

--------------------------------------------------------------------------------




WESTMORELAND MINING LLC


--------------------------------------------------------------------------------



THIRD AMENDMENT TO
TERM LOAN AGREEMENT


Dated as of
March 8, 2004


--------------------------------------------------------------------------------


Amending and Supplementing the
Term Loan Agreement, dated as of April 27, 2001, as previously amended,
and providing for the issuance of

$20,375,000 aggregate principal amount of
6.85% Senior Guaranteed Secured Notes,
Series C, due December 31, 2011

and

$14,625,000 aggregate principal amount of
Floating Rate Senior Guaranteed Secured Notes,
Series D, due December 31, 2011


--------------------------------------------------------------------------------


THIRD AMENDMENT TO
TERM LOAN AGREEMENT

        THIS THIRD AMENDMENT TO TERM LOAN AGREEMENT (“Amendment”), dated as of
March 8, 2004, is made by and among WESTMORELAND MINING LLC, a Delaware limited
liability company (the “Company”), the Guarantors (defined as each of the
parties to this Amendment which is designated as a “Guarantor” on the signature
pages hereof) and each of the Purchasers (defined as each of the parties to this
Amendment which is designated as a “Purchaser” on the signatures page hereof)
party to the Term Loan Agreement (defined below);

W  I  T  N  E  S  S  E  T  H  :

        WHEREAS, the parties hereto entered into that certain Term Loan
Agreement, dated as of April 27, 2001, as amended by that certain First
Amendment to Note Purchase Agreement, dated as of August 15, 2001, and that
certain Second Amendment to Term Loan Agreement dated as of March 25, 2002, by
and among the Company, the Guarantors and the Purchasers (the “Term Loan
Agreement”; capitalized terms not otherwise defined herein having the respective
meanings given to them under the Term Loan Agreement);

        WHEREAS, the Company has requested that the Purchasers amend certain
provisions of the Term Loan Agreement, for the purpose, among others, of
providing for the issue thereunder by the Company of two additional series of
notes, consisting of the Series C Notes and the Series D Notes referred to
below, limited to $35,000,000 in original aggregate principal amount, ranking
pari passu with the Notes currently outstanding under the Term Loan Agreement
and entitled, together with such outstanding Notes, to the equal and ratable
benefit and security of the Security Documents and the other Financing
Documents; and, in that connection, the Company is desirous of effecting, and
obtaining the consent of the Purchasers to,

          (1)        the authorization, issue and sale by the Company of the
Series C Notes and the Series D Notes and the modification of the Term Loan
Agreement and the other Financing Documents as herein contemplated in order to
provide for such issue and sale; and


          (2)        the execution and delivery by the Collateral Agent and the
respective other parties thereto of (A) a Confirmation of Security Documents
(the "Security Document Amendment") in substantially the form annexed hereto as
Exhibit 2A, amending the Subject Security Documents referred to therein in the
manner therein set forth and confirming the lien and security interest of
certain of the Security Documents and extending the same for the equal and
ratable benefit and security of all Notes, including, from and after the
issuance thereof as herein provided, the Series C Notes and the Series D Notes,
(B) amendments (the "Mortgage Amendments"), in substantially the respective
forms annexed hereto as Exhibits 2B, 2C, 2D and 2E, to the Mortgages
(Noteholders), and (C) an amendment (the "Intercreditor Agreement Amendment"),
in substantially the form annexed hereto as Exhibit 3, to the Intercreditor
Agreement; and



1


        WHEREAS, the parties hereto agree to amend the Term Loan Agreement, and
to provide for the issue and purchase of such Series C Notes and Series D Notes
as hereinafter provided, all on the terms and conditions set forth below;

        NOW, THEREFORE, the parties hereto, in consideration of the mutual
covenants and agreements herein contained and intending to be legally bound
hereby, covenant and agree as follows:

        1.        Amendment to Schedules to Term Loan Agreement.

            (a)        Amendment to Schedule A. Schedule A to the Term Loan
Agreement shall be amended and restated in the form of Schedule A hereto.

            (b)        Amendment to Schedule B.

                  (i)        The definitions of Consolidated Net Worth, Default
Rate, Make-Whole Amount and Permitted Affiliate Transactions set forth in
Schedule B to the Term Loan Agreement shall be amended and restated as follows:


          “Consolidated Net Worth shall mean as of any date of determination
consolidated stockholders’ equity of the Company and its Subsidiaries as of such
date determined and consolidated in accordance with GAAP, but specifically
excluding the cumulative effect on stockholders’ equity arising from (i)
Non-Cash Income Tax Expense and (ii) 75% of Other Non-Cash Expenses.”


          “Default Rate means (a) for purposes of any Series A Notes, a rate of
interest that is 2% per annum above the Base Rate Option (as defined and
computed in accordance with Schedule 1 to Exhibit 1A), as such rate changes from
time to time, (b) for purposes of any Series B Notes, the greater of (i) the
rate described in the foregoing clause (a) and (ii) 11.39%, (c) for purposes of
any Series C Note, the sum of (i) 2% per annum plus (ii) the greater of (x) the
rate of interest stated in clause (a) of the first paragraph of the form of
Series C Notes set forth in Exhibit 1C and (y) the rate of interest publicly
announced by PNC Bank National Association from time to time in Pittsburgh,
Pennsylvania, as its “base” or “prime” rate, or (d) for purposes of any Series D
Notes, the sum of (i) 2% per annum plus (ii) the greater of (x) the Adjusted
LIBOR Rate (as defined in the form of Series D Notes set forth in Exhibit 1D)
applicable to the Series D Notes in accordance with their terms from time to
time and (y) the rate of interest publicly announced by PNC Bank National
Association from time to time in Pittsburgh, Pennsylvania, as its “base” or
“prime” rate.


          “Make-Whole Amount shall have the meaning (i) for Series B Notes,
given such term in the form of Series B Notes set forth in Exhibit 1B and (ii)
for Series C Notes, given such term in the form of Series C Notes set forth in
Exhibit 1C.”



2


          “Permitted Affiliate Transactions means: (i) the services to be
provided and fees payable under the Management Agreement or pursuant to Section
10.5(c) of this Agreement, (ii) upon the occurrence and during the continuance
of a force majeure event (which arises through no fault of the Obligors) under
any Coal Supply Contract and which prevents the Obligors from supplying the
buyers with the requested amount of coal thereunder, sales of coal from any
member of the Parent Group to any of the Obligors to satisfy the requests of the
buyers under such Coal Supply Contract so long as the terms and conditions of
the transaction are commercially reasonable in all respects (including at a
price which enables the Obligor to earn a reasonable profit from the transaction
and otherwise on terms and conditions no less favorable to the Obligor than
those offered by independent third parties) and so long as such supply by the
member of the Parent Group is more favorable to the Company than supply of such
coal by any other Obligor able to supply it, (iii) in the event that any buyer
of coal under a Coal Supply Contract increases its demands for coal under such
agreement beyond the ability of the Obligor to the Coal Supply Contract to
satisfy such requirements, a member of the Parent Group shall be permitted to
bid on and supply coal to such buyer, provided that such action in no way
reduces the amount of coal that is to be supplied by the Obligor under the Coal
Supply Contract at such time or in the future, (iv) in the event that the
Obligors have excess coal production (beyond the needs of the buyers under the
Coal Supply Contracts) available for sale to non-Affiliate third parties, a
member of the Parent Group shall be permitted to act as a broker for the
Obligors in such sales and shall be entitled to a brokerage fee which is typical
in the marketplace for providing such services (such brokerage fees at the time
of Closing would be in the range of $0.25 to $0.50 per ton of coal sold) and (v)
to the extent that any Coal Supply Contract permits the buyer of coal thereunder
to require that coal be obtained from a source other than the Obligors, a member
of the Parent Group shall be permitted to sell coal to such buyer so long as the
buyer pays the fee associated with such activity in accordance with the Coal
Supply Contract; provided, however, that no such transaction referred to in any
of the foregoing clauses (i) through (v) shall constitute a Permitted Affiliate
Transaction unless it is consummated on terms and conditions that are
commercially reasonable in light of prevailing market conditions relative to the
subject matter of such transaction and that, when considered as a whole, are
generally similar to the terms and conditions that would obtain in a comparable
transaction consummated between unaffiliated parties.”


                  (ii)        Clause (i) to the definition of Permitted
Investments set forth in Schedule B to the Term Loan Agreement shall be amended
and restated as follows:


                    

  “(i)    direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America or obligations of state or local governments rated
not lower than AAA/Aaa by Standard & Poor's or Moody's maturing no later than
(A) except as provided in the following subclause (B), twelve months from the
date of acquisition, or (B) in the case of investments of funds deposited to the
credit of the Series B Trust Account, December 31, 2008."



3


                  (iii)         Schedule B to the Term Loan Agreement shall be
further amended by inserting the following definitions alphabetically into the
list of defined terms:


          “‘Other Non-Cash Expenses’ shall mean all reclamation amounts, pension
accruals, medical retiree accruals and all other non-cash charges or expenses
(other than Non-Cash Income Tax Expenses) of the Company and the Obligors that
would otherwise be deducted in determining Consolidated Net Worth in accordance
with GAAP, less all cash payments in respect of matters of the same character as
those regarding which any such amounts, accruals or other non-cash charges or
expenses are determined.”


          “‘Required Series C Holders’ means, at any time, the holders of at
least 51% in principal amount of the Series C Notes (exclusive of Series C Notes
then owned by the Company or any of its Affiliates).”


          “‘Required Series D Holders’ means, at any time, the holders of at
least 51% in principal amount of the Series D Notes (exclusive of Series D Notes
then owned by the Company or any of its Affiliates).”


          “‘Series C Notes’ means all Notes issued under this Agreement and
designated as Series C Notes, which, among other things, have a maturity date of
December 31, 2011, and have a fixed stated interest rate (subject to adjustment
as provided therein) of 6.85% per annum.”


          “‘Series D Breakage Amount’ shall mean any reasonable loss, cost or
expense incurred by any holder of a Series D Note as a result of any payment or
prepayment thereof on a day other than a regularly scheduled Payment Date for
such Series D Note or at the scheduled maturity (whether voluntary, mandatory,
automatic, by reason of acceleration or otherwise), and any loss or expense
arising from the liquidation or reemployment of funds obtained by such holder to
purchase (or maintain the indebtedness evidenced by) such Note or from fees
payable to terminate the deposits from which such funds were obtained. Each
holder of a Series D Note shall determine the Series D Breakage Amount with
respect to the principal amount of its Series D Notes then being paid or prepaid
(or required to be paid or prepaid) by written notice to the Company setting
forth such determination in reasonable detail not less than two (2) Business
Days prior to the date of such payment or prepayment of Series D Notes. Each
such determination shall be conclusive absent manifest error.”


          “Series D Notes means all Notes issued under this Agreement and
designated as Series D Notes, which, among other things, have a maturity date of
December 31, 2011.”


            (c)         Amendments to Schedule 8.1. Schedule 8.1 to the Term
Loan Agreement shall be amended and restated in the form of Schedule 8.1 hereto.

            (d)         Amendments to Schedule 10.16. Schedule 10.16 to the Term
Loan Agreement shall be amended and restated in the form of Schedule 10.16
hereto.


4


            (e)         Amendments to Schedule 10.17. Schedule 10.17 to the Term
Loan Agreement shall be amended and restated in the form of Schedule 10.17
hereto.

            (f)         Additional Exhibits to Term Loan Agreement. The Term
Loan Agreement is hereby amended by adding thereto Exhibits 1C and 1D in the
forms of Exhibit 1C and Exhibit 1D hereto.

            (g)         Amendments to Disclosure Schedules. Schedules 5.1, 5.2,
5.3, 5.7, 5.9, 5.19, 5.21, 5.23, 5.25, 5.27, and 5.28 are hereby amended and
restated, as of the date hereof, as set forth on Schedules 5.1, 5.2, 5.3, 5.7,
5.9, 5.19, 5.21, 5.23, 5,25, 5.27, and 5.28 hereto. The disclosure in respect of
the representation and warranty set forth in the second sentence of Section 5.8
of the Term Loan Agreement is hereby amended and restated, as of the date
hereof, as set forth on Schedule 5.8 hereto.

        2.        Amendments to Term Loan Agreement.

            (a)         Authorization of Notes [Section 1]. Section 1 of the
Term Loan Agreement shall be amended by amending and restating the first two
sentences of such section as follows:

  “The Company will authorize the issue and sale of (i) $20,000,000 aggregate
principal amount of its Floating Rate Senior Guaranteed Secured Notes, Series A,
due June 30, 2002 (the “Series A Notes”) and (ii) $100,000,000 aggregate
principal amount of its 9.39% Senior Guaranteed Secured Notes, Series B, due
December 31, 2008 (the “Series B Notes”), (iii) $20,375,000 aggregate principal
amount of its 6.85% Senior Guaranteed Secured Notes, Series C, due December 31,
2011 (the “Series C Notes”) and (iv) $14,625,000 aggregate principal amount of
its Floating Rate Senior Guaranteed Secured Notes, Series D, due December 31,
2011 (the “Series D Notes” and, together with the Series A Notes, the Series B
Notes, and the Series C Notes, the “Notes”) such term to include any such Notes
issued in substitution therefor pursuant to Section 13 of this Agreement. The
Series A Notes, Series B Notes, the Series C Notes and the Series D Notes shall
be substantially in the respective forms set out in Exhibits 1A, 1B, 1C and 1D
with such changes therefrom, if any, as may be approved by each Purchaser and
the Company.”


            (b)         Sale and Purchase of Notes [Section 2]. Section 2 of the
Term Loan Agreement shall be amended and restated as follows:


5

  “Subject to the terms and conditions of this Agreement, the Company will issue
and sell to the Purchasers and each Purchaser will purchase from the Company,
(1) at the Closing provided for in Section 3.1, Notes in the Series and in the
principal amount specified opposite such Purchaser’s name in Schedule A at the
purchase price of 100% of the principal amount thereof with an aggregate
principal amount of Notes being sold at the Closing of $100,000,000, (2) at the
Deferred Closing provided for in Section 3.2, Notes in the Series and in the
principal amount specified opposite such Purchaser’s name in Schedule A at the
purchase price of 100% of the principal amount thereof with an aggregate
principal amount of Notes being sold at the Deferred Closing of $20,000,000, (3)
at the Series C Deferred Closing provided for in Section 3.3, Series C Notes in
the principal amount, if any, specified opposite such Purchaser’s name in
Schedule A at the purchase price of 100% of the principal amount thereof with an
aggregate principal amount of Series C Notes being sold at the Series C Deferred
Closing of $20,375,000, and (4) at the Series D Deferred Closing provided for in
Section 3.4, Series D Notes in the principal amount, if any, specified opposite
such Purchaser’s name in Schedule A at the purchase price of 100% of the
principal amount thereof with an aggregate principal amount of Notes being sold
at the Series D Deferred Closing of $14,625,000. Each Purchaser’s obligations
hereunder are several and not joint obligations, and no Purchaser shall have any
liability to any Person for the performance or nonperformance by any other
Purchaser hereunder.”


            (c)         Closing; Deferred Closing [Section 3]. Section 3 of the
Term Loan Agreement shall be amended by (i) amending and restating the title of
such Section to read as follows "Closing; Deferred Closing; Series C Deferred
Closing; and Series D Deferred Closing" and (ii) adding the following new
sections 3.3, 3.4 and 3.5 thereto immediately following section 3.2:

            "3.3         Series C Deferred Closing.

          The sale and purchase of the Series C Notes to be purchased by the
Purchasers scheduled to purchase Series C Notes shall occur at the offices of
Greenberg Traurig, LLP, 200 Park Avenue, New York, New York 10166, at
10:00 a.m., at a closing (the “Series C Deferred Closing”) on March 8, 2004 or
such other Business Day on or prior to thirty (30) days thereafter as may be
agreed upon by the Company and the Purchasers scheduled to purchase Series C
Notes, as indicated on Schedule A hereto (the “Series C Deferred Closing Date”).
At the Series C Deferred Closing, the Company will deliver to each Purchaser the
Series C Notes, if any, to be purchased by such Purchaser on such date in the
form of a single Note (or such greater number of Notes in denominations of at
least $100,000 as such Purchaser may request) dated the date of the Series C
Deferred Closing and registered in such Purchaser’s name (or in the name of such
Purchaser’s nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account name: Westmoreland Mining LLC, account number 0850817867 at
Wells Fargo, ABA# 102000076, Contact Westmoreland: Mr. Ronald H. Beck. If the
Series C Deferred Closing fails to occur on or before the date specified above
or if at the Series C Deferred Closing the Company shall fail to tender such
Notes to any Purchaser as provided above in this Section 3.3, or any of the
conditions specified in Section 4.3 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s election, be
relieved of all further obligations under this Agreement to purchase additional
Notes, without thereby waiving any rights such Purchaser may have by reason of
such failure or such nonfulfillment.



6

            3.4         Series D Deferred Closing.

          The sale and purchase of the Series D Notes to be purchased by the
Purchasers scheduled to purchase Series D Notes shall occur at the offices of
Greenberg Traurig, LLP, 200 Park Avenue, New York, New York 10166, at 10:00
a.m., at a closing (the “Series D Deferred Closing”) on such Business Day as may
be determined by the Company by providing such Purchasers as are scheduled to
purchase Series D Notes, as indicated on Schedule A hereto with no less than
thirty (30) days prior written notice of the Series D Deferred Closing, which
date shall occur no sooner than the seven (7) month anniversary of the date of
the Series C Deferred Closing and no later than December 31, 2004, or such other
Business Day as may be agreed upon by the Company and such Purchasers of the
Series D Notes (the “Series D Deferred Closing Date”). At the Series D Deferred
Closing, the Company will deliver to each such Purchaser the Series D Notes to
be purchased by such Purchaser on such date in the form of a single Note (or
such greater number of Notes in denominations of at least $100,000 as such
Purchaser may request) dated the date of the Series D Deferred Closing and
registered in such Purchaser’s name (or in the name of such Purchaser’s
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account name: Westmoreland Mining LLC, account number 0850817867 at Wells Fargo,
ABA# 102000076, Contact Westmoreland: Mr. Ronald H. Beck. If the Series D
Deferred Closing fails to occur on or before the date specified above or if at
the Series D Deferred Closing the Company shall fail to tender such Notes to any
Purchaser as provided above in this Section 3.4, or any of the conditions
specified in Section 4.4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at such Purchaser’s election, be relieved of
all further obligations under this Agreement to purchase additional Notes,
without thereby waiving any rights such Purchaser may have by reason of such
failure or such nonfulfillment.”


            "3.5.         Series D Commitment Fee.

          The Company shall pay each Purchaser scheduled to purchase Series D
Notes a commitment fee (the “Series D Commitment Fee”) equal to 0.50% per annum
(computed on the basis of a 360-day year of twelve 30 day months) on the
principal amount of Series D Notes scheduled to be purchased by such Purchaser
as set forth on Schedule A for the period from March 8, 2004 to the date of the
Series D Deferred Closing. Accrued Series D Commitment Fees shall be payable to
each such Purchaser scheduled to purchase Series D Notes on each Payment Date
subsequent to the Series C Closing Date and any balance accrued to the date of
the Series D Deferred Closing shall be paid on such date.”



7


            (d)         Conditions to Closing and Deferred Closing [Section 4].
Section 4 of the Term Loan Agreement shall be amended by (i) amending and
restating the title of such Section to read as follows "Conditions to Closing,
Deferred Closing, Series C Deferred Closing; and Series D Deferred Closing" and
(ii) adding the following new sections 4.3 and 4.4 thereto immediately following
section 4.2:

            "4.3         Series C Deferred Closing.

          Each Purchaser’s obligation to purchase and pay for the Notes, if any,
to be sold to such Purchaser at the Series C Deferred Closing is subject to the
fulfillment to such Purchaser’s satisfaction, prior to or at the Series C
Deferred Closing, of each of the following conditions:


  (a)        Series C Deferred Closing Date.


              The Series C Deferred Closing shall take place on or before March
15, 2004, unless extended by the Purchasers scheduled to purchase Series C
Notes, as indicated on Schedule A, in their sole discretion.


  (b)        Consents.


              All material consents and governmental approvals to effectuate the
transactions contemplated hereunder to be consummated at the Series C Deferred
Closing, including the issue and purchase of the Series C Notes, shall have been
obtained in form and substance satisfactory to the Purchasers of the Series C
Notes.


  (c)        Contemporaneous Sales.


              The Company shall sell to the Purchasers of the Series C Notes and
the Purchasers of the Series C Notes shall purchase the Notes contemplated
herein to be purchased by such Purchasers at the Series C Deferred Closing, on a
substantially contemporaneous basis.


  (d)        Representations and Warranties.


              The representations and warranties of each of the Obligors in this
Agreement and in the other Financing Documents shall be correct when made and at
the time of the Series C Deferred Closing.


  (e)        Performance; No Default.


              Each Obligor shall have performed and complied with all agreements
and conditions contained in this Agreement required to be performed or complied
with by it prior to or at the Series C Deferred Closing, and after giving effect
to the issue and sale of the Series C Notes (and the application of the proceeds
thereof as contemplated by Section 5.10) no Potential Default or Event of
Default shall have occurred and be continuing.



8

  (f)        Compliance Certificates.


  (i)            Officer's Certificate. Each Obligor shall have delivered to
each Purchaser of Series C Notes an Officer's Certificate, dated the date of the
Series C Deferred Closing, certifying that the conditions specified in
subdivisions (a), (b) and (h), and the first and third sentences of subdivision
(i), of Section 4.1 have been fulfilled.


  (ii)             Secretary's Certificate. Each Obligor shall have delivered to
each Purchaser of Series C Notes a certificate certifying as to the following:


          1)         all action taken by such Obligor in connection with this
Agreement and the other Financing Documents has been and continues to be duly
authorized pursuant to the resolutions certified and delivered to the
Purchasers;


          2)         the Authorized Officers specified in the certificate
delivered under Section 4.1(c)(ii) of this Agreement have not changed or
providing a new or updated listing of such officers with specimen signatures;
and


          3)         there has been no change in such Obligor's organizational
documents, including its certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, and
limited liability company agreement, as the case may be, since the Closing which
have not been previously furnished by the Company to the Purchasers (or
certifying as true and correct copies annexed thereto of any new or updated
organizational documents, including its certificate of incorporation, bylaws,
certificate of limited partnership, partnership agreement, certificate of
formation, and limited liability company agreement, as the case may be) and such
Obligor continues to exist and is in good standing in each state where organized
or qualified to do business.


  (g)        Title Insurance.


              The Obligors shall have caused to be delivered endorsements,
satisfactory to the Purchasers, to the title insurance policy or policies
delivered pursuant to Section 4.2(d) of this Agreement.



9

  (h)        Security Documents, etc.


              The respective appropriate Obligors and the Collateral Agent shall
have duly entered into (i) an amendment to the Guaranty Agreements, in a form
satisfactory to the Purchasers, confirming that the Guarantors will be liable
for the Obligations as increased by the Notes being issued and sold at the
Series C Deferred Closing, and (ii) amendments to the Mortgages (Noteholders)
with respect to real estate interests and to each other Security Document
effective to reflect the issuance of, and extend the Lien of the Security
Documents to secure, the Notes to be issued and sold at the Series C Deferred
Closing. Each such Mortgage (Noteholders), each such amendment and all financing
statements and/or instruments shall have been executed and delivered for
recording or filing in public offices as may be necessary or desirable in order
to perfect the Liens granted or extended thereby as against creditors of and
purchasers from the Obligors. The Purchasers shall have received such evidence
as they may reasonably request as to the absence of any intervening Liens since
the Closing Date that would affect the priority of the Lien of the Security
Documents as such Security Documents are amended by the amendments referred to
in the preceding sentence.


  (i)        Opinions of Counsel.


              Each Purchaser shall have received opinions in form and substance
satisfactory to it, dated the Series C Deferred Closing Date, (i) from the
General Counsel of the Company and Hale and Dorr LLP, counsel for the Obligors,
covering such matters incident to the transactions contemplated to occur
hereunder in connection with the Series C Deferred Closing as such Purchaser or
its special counsel may reasonably request (and the Obligors hereby instruct
their counsel to deliver such opinion to the Purchasers) and (ii) from Greenberg
Traurig, LLP, the Purchasers’ special counsel in connection with such
transactions, covering such matters incident to such transactions as such
Purchaser may reasonably request.


  (j)        Purchase Permitted By Applicable Law, etc.


              On the Series C Deferred Closing Date the purchase of Series C
Notes hereunder by each Purchaser scheduled to purchase the same, as indicated
on Schedule A hereto, shall (i) be permitted by the laws and regulations of each
jurisdiction to which such Purchaser is subject, without recourse to provisions
(such as Section 1405(a)(8) of the New York Insurance Law) permitting limited
investments by insurance companies without restriction as to the character of
the particular investment, (ii) not violate any applicable law or regulation
(including, without limitation, Regulation U, T or X of the Board of Governors
of the Federal Reserve System) and (iii) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on March 8, 2004. If requested by any
such Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.



10

  (k)        Payment of Special Counsel Fees.


              Without limiting the provisions of Section 15.1 hereof, the
Company shall have paid at or before the date of the Series C Deferred Closing
the fees, charges and disbursements of the Purchasers’ special counsel referred
to in Section 4.3(h) to the extent reflected in an invoice of such counsel
rendered to the Company at least one Business Day prior to such date.


  (l)        Private Placement Number.


              A Private Placement Number issued by S&P’s CUSIP Service Bureau
(in cooperation with the Securities Valuation Office of the National Association
of Insurance Commissioners) shall have been obtained for the Series C Notes.


  (m)        Proceedings and Documents.


              All limited liability company, corporate and other proceedings in
connection with the transactions contemplated by this Agreement to occur at or
prior to the Series C Deferred Closing, and all documents and instruments
incident to such transactions, shall be reasonably satisfactory to each
Purchaser and the Purchasers’ special counsel, and such Purchaser and such
special counsel shall have received all such counterpart originals or certified
or other copies of such documents as such Purchaser or special counsel may
reasonably request.


            4.4         Series D Deferred Closing.

          Each Purchaser’s obligation to purchase and pay for the Notes, if any,
to be sold to such Purchaser at the Series D Deferred Closing is subject to the
fulfillment to such Purchaser’s satisfaction, prior to or at the Series D
Deferred Closing, of each of the following conditions:


  (a)        Series C Deferred Closing.


              The Series C Deferred Closing shall have been consummated in
accordance with the terms hereof upon the fulfillment, or waiver by the
Purchasers of the Series C Notes, of the conditions set forth in Section 4.3.
The Series D Deferred Closing shall take place on or before December 31, 2004,
unless extended by the Purchasers scheduled to purchase Series D Notes, as
indicated on Schedule A, in their sole discretion.



11

  (b)        Consents.


              All material consents and governmental approvals to effectuate the
transactions contemplated hereunder to be consummated at the Series D Deferred
Closing, including the issue and purchase of the Series D Notes, shall have been
obtained in form and substance satisfactory to the Purchasers of the Series D
Notes.


  (c)        Contemporaneous Sales.


              The Company shall sell to the Purchasers of the Series D Notes and
the Purchasers of the Series D Notes shall purchase the Notes contemplated
herein to be purchased by such Purchasers at the Series D Deferred Closing, on a
substantially contemporaneous basis.


  (d)        Representations and Warranties.


              The representations and warranties of each of the Obligors in this
Agreement and in the other Financing Documents shall be correct when made and at
the time of the Series D Deferred Closing.


  (e)        Performance; No Default.


              Each Obligor shall have performed and complied with all agreements
and conditions contained in this Agreement required to be performed or complied
with by it prior to or at the Series D Deferred Closing, and after giving effect
to the issue and sale of the Series D Notes (and the application of the proceeds
thereof as contemplated by Section 5.10) no Potential Default or Event of
Default shall have occurred and be continuing.


  (f)        Compliance Certificates.


  (i)            Officer's Certificate. Each Obligor shall have delivered to
each Purchaser of the Series D Notes an Officer's Certificate, dated the date of
the Series D Deferred Closing, certifying that the conditions specified in
subdivisions (a), (b) and (h), and the first and third sentences of subdivision
(i), of Section 4.1 have been fulfilled.


  (ii)             Secretary's Certificate. Each Obligor shall have delivered to
each Purchaser of Series D Notes a certificate certifying as to the following:


          1)         all action taken by such Obligor in connection with this
Agreement and the other Financing Documents has been and continues to be duly
authorized pursuant to the resolutions certified and delivered to the
Purchasers;



12


          2)         the Authorized Officers specified in the certificate
delivered under Section 4.1(c)(ii) of this Agreement have not changed or
providing a new or updated listing of such officers with specimen signatures;
and


          3)         except as previously provided to the Purchasers, there has
been no change in such Obligor's organizational documents, including its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, and limited liability company
agreement, as the case may be, since the date of the Series C Deferred Closing
(or certifying copies annexed thereto of any new or updated organizational
documents, including its certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, and
limited liability company agreement, as the case may be) and such Obligor
continues to exist and is in good standing in each state where organized or
qualified to do business.


  (g)        Title Insurance.


              The Obligors shall have caused to be delivered endorsements,
satisfactory to the Purchasers, to the title insurance policy or policies
delivered pursuant to Section 4.2(d) of this Agreement.


  (h)        Security Documents, etc.


              The respective appropriate Obligors and the Collateral Agent shall
have duly entered into (i) an amendment to the Guaranty Agreements, in a form
satisfactory to the Purchasers, confirming that the Guarantors will be liable
for the Obligations as increased by the Notes being issued and sold at the
Series D Deferred Closing, and (ii) amendments to the Mortgages (Noteholders)
with respect to real estate interests and to each other Security Document
effective to reflect the issuance of, and extend the Lien of the Security
Documents to secure, the Notes to be issued and sold at the Series D Deferred
Closing. Each such Mortgage (Noteholders), each such amendment and all financing
statements and/or instruments shall have been executed and delivered for
recording or filing in public offices as may be necessary or desirable in order
to perfect the Liens granted or extended thereby as against creditors of and
purchasers from the Obligors. The Purchasers shall have received such evidence
as they may reasonably request as to the absence of any intervening Liens since
the Closing Date that would affect the priority of the Lien of the Security
Documents theretofore delivered, as such Security Documents are amended by the
amendments referred to in the preceding sentence.



13


  (i)        Opinions of Counsel.


              Each Purchaser shall have received opinions in form and substance
satisfactory to it, dated the Series D Deferred Closing Date, (i) from the
General Counsel of the Company and Hale and Dorr LLP, counsel for the Obligors,
covering such matters incident to the transactions contemplated to occur
hereunder in connection with the Series D Deferred Closing as such Purchaser or
its special counsel may reasonably request (and the Obligors hereby instruct
their counsel to deliver such opinion to the Purchasers) and (ii) from Greenberg
Traurig, LLP, the Purchasers’ special counsel in connection with such
transactions, covering such matters incident to such transactions as such
Purchaser may reasonably request.


  (j)        Purchase Permitted By Applicable Law, etc.


              On the Series D Deferred Closing Date the purchase of Series D
Notes hereunder by each Purchaser scheduled to purchase the same, as indicated
on Schedule A hereto, shall (i) be permitted by the laws and regulations of each
jurisdiction to which such Purchaser is subject, without recourse to provisions
(such as Section 1405(a)(8) of the New York Insurance Law) permitting limited
investments by insurance companies without restriction as to the character of
the particular investment, (ii) not violate any applicable law or regulation
(including, without limitation, Regulation U, T or X of the Board of Governors
of the Federal Reserve System) and (iii) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on March 8, 2004. If requested by any
such Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.


  (k)        Payment of Special Counsel Fees.


              Without limiting the provisions of Section 15.1 hereof, the
Company shall have paid at or before the date of the Series D Deferred Closing
the fees, charges and disbursements of the Purchasers’ special counsel referred
to in Section 4.4(h) to the extent reflected in an invoice of such counsel
rendered to the Company at least one Business Day prior to such date.



14

  (l)        Private Placement Number.


              A Private Placement Number issued by S&P’s CUSIP Service Bureau
(in cooperation with the Securities Valuation Office of the National Association
of Insurance Commissioners) shall have been obtained for the Series D Notes.


  (m)        Proceedings and Documents.


              All limited liability company, corporate and other proceedings in
connection with the transactions contemplated by this Agreement to occur at or
prior to the Series D Deferred Closing, and all documents and instruments
incident to such transactions, shall be reasonably satisfactory to each
Purchaser and the Purchasers’ special counsel, and such Purchaser and such
special counsel shall have received all such counterpart originals or certified
or other copies of such documents as such Purchaser or special counsel may
reasonably request.


            (e)         USA Patriot Act [Section 5]. Section 5 of the Term Loan
Agreement shall be further amended by adding the following new Section 5.38
thereto immediately following Section 5.37 thereof:

            "5.38         USA Patriot Act.

          As of the Series C Deferred Closing Date and the Series D Deferred
Closing Date, neither the Company nor any of the Obligors (i) is a Person whose
property or interests in property are blocked pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) or (ii) knowingly engages in any dealings or transactions, or is
otherwise knowingly associated, with any such Person. Neither the Company nor
any of the Obligors is or will be in violation of the Uniting and Strengthening
America By Providing Appropriate Tools Required To Intercept And Obstruct
Terrorism (USA Patriot Act of 2001), except for any such violation which would
not, either alone or together with all other such violations, constitute or be
reasonably likely to result in a Material Adverse Change.”


            (f)         Use of Proceeds; Margin Stock; Section 20 Subsidiaries
[Section 5.10]. Clause (a) of section 5.10 of the Term Loan Agreement shall be
amended and restated as follows:

          “The Obligors will apply the proceeds of the sale of the Series A
Notes and the Series B Notes, together with other funds of the Company, to
consummate the acquisitions contemplated by the Asset Acquisition Agreement and
the Stock Purchase Agreement. The Obligors will apply the proceeds of the sale
of the Series C Notes and the Series D Notes to make distributions or payments
to the Parent (whether as contemplated by clause (c) of Section 10.5 of this
Agreement or to repay accrued obligations of the Company to the Parent) and for
other working capital purposes.”



15

            (g)         Regularly Scheduled Prepayments; Payment at Final
Maturity [Section 8.1].

                   (i)         Clause (a) of section 8.1 of the Term Loan
Agreement shall be amended and restated as follows:


          “The Notes of each Series are subject to regularly scheduled
prepayments of principal in accordance with Schedule 8.1. On each Payment Date,
the Company shall prepay the principal amount of Notes of each Series (if any)
specified opposite such Payment Date in the column applicable to such Series on
Schedule 8.1 (or, in each case, such lesser principal amount of Notes of such
Series as shall then be outstanding), each such prepayment to be at par and
without payment of the Make-Whole Amount or any premium or Series D Breakage
Amount except for breakage fees, if any, associated with prepaying any Borrowing
Tranche of the Series A Notes bearing interest at a Euro-Rate Option in
accordance with Schedule 1 annexed to the form of Series A Note set forth in
Exhibit 1A; provided that, upon any partial prepayment of the Notes of any
Series pursuant to Section 8.2(b), the principal amount of each required
prepayment of the Notes of such Series becoming due under this Section 8.1 on
and after the date of such partial prepayment shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Notes of such Series
is reduced as a result of such partial prepayment. In no event shall a
prepayment of the principal amount of the Notes of any one Series result in a
reduction in the principal amount of the Notes of any other Series required to
be prepaid under this Section 8.1 on any Payment Date.”


                   (ii)         Section 8.1 of the Term Loan Agreement shall be
further amended by adding the following new clause (d) thereto immediately
following clause (c) thereof:


          “(d)         On December 31, 2011, the Company will pay the entire
remaining unpaid principal balance of the Series C Notes and the Series D Notes,
together with all interest accrued thereon."


            (h)         Mandatory Prepayments with Surplus Cash Flow; Optional
Prepayments [Section 8.2].

                   (i)         Clause (b) of section 8.2 of the Term Loan
Agreement shall be amended and restated as follows:



16

          “The Company may, at its option, upon notice as provided below, prepay
at any time all, or from time to time any part of, the Notes, in a principal
amount not less than $2,000,000 of the aggregate principal amount of the Notes
then outstanding in the case of a partial prepayment, plus, (x) in the case of a
prepayment of Series B Notes or Series C Notes, the Make-Whole Amount determined
for the prepayment date with respect to the principal amount of Series B Notes
or Series C Notes, as the case may be, being prepaid or (y) in the case of a
prepayment of Series D Notes on any date other than a Payment Date, the Series D
Breakage Amount determined for the prepayment date with respect to such
principal amount; provided, that (i) no prepayment may be made under this
Section 8.2(b) of the principal amount of any Series D Note until after the
second anniversary of the Series D Deferred Closing and (ii) so long as Notes of
more than one Series shall remain outstanding, the Company may not prepay any
Notes pursuant to this Section 8.2(b) at any time during which there shall be
continuing any Potential Default or Event of Default unless the principal amount
of the Notes so to be prepaid shall be allocated among the Notes of each Series
then outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof outstanding immediately prior to such
prepayment. Subject to compliance with the provisions of the preceding sentence,
after the Series A Notes have been paid in full, the Company may prepay Notes of
any one or more other Series pursuant to this Section 8.2(b) in such order as
the Company may determine. The Company will give each holder of Notes written
notice of each optional prepayment under this Section 8.2 not less than thirty
(30) days and not more than sixty (60) days prior to the date fixed for such
prepayment. Each such notice shall specify such date, the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with
Section 8.3(c)), and the interest to be paid on the prepayment date with respect
to such principal amount being prepaid, and, in the case of a prepayment of
Series B Notes or Series C Notes, shall be accompanied by a certificate of a
Senior Financial Officer as to the estimated Make-Whole Amount for the Notes
being prepaid due in connection with such prepayment (calculated as if the date
of such notice were the date of the prepayment), setting forth the details of
such computation. Two (2) Business Days prior to any such prepayment of Series B
Notes or Series C Notes, the Company shall deliver to each holder of Series B
Notes or Series C Notes, as the case may be, a certificate of a Senior Financial
Officer specifying the calculation of such applicable Make-Whole Amount as of
the specified prepayment date of principal. Each determination by the Company
set forth in any such notice of the Make-Whole Amount applicable in respect of a
prepayment of Series B Notes or Series C Notes held by any such holder shall be
subject to verification by such holder.”


                   (ii)         Clause (c) of Section 8.2 of the Term Loan
Agreement shall be amended by changing the phrase "of either Series" occurring
in the first line thereof to be and read "of any Series".


                   (iii)         Clause (d) of section 8.2 of the Term Loan
Agreement shall be amended by amending and restating the last sentence of such
clause as follows:



17

  “At any time during which no Series A Notes shall remain outstanding, all of
the Noteholder Share of Surplus Cash Flow shall be deposited into the Series B
Trust Account until the aggregate amount deposited in the Series B Trust Account
equals $30,000,000, after which time (including, without limitation, when no
Series B Notes remain outstanding) any Noteholder Share of Surplus Cash Flow
shall be retained by the Company. The amounts in the Series B Trust Account
shall be applied in accordance with the applicable provisions of the Collateral
Agency Agreement and the following Section 8.2(e).”


            (i)         Change in Control [Section 8.3]. Clause (a) of section
8.3 of the Term Loan Agreement shall be amended and restated to read as follows:

  “The Company shall mandatorily prepay the Notes of each Series in full (at
par, together with, (x) in the case of the prepayment of the Series B Notes or
the Series C Notes, the Make-Whole Amount determined for the prepayment date in
respect of the outstanding principal amount of the Series B Notes or Series C
Notes, as the case may be, or (y) in the case of the prepayment of the Series D
Notes, the Series D Breakage Amount determined for the prepayment date in
respect of the outstanding principal amount of the Series D Notes) in the event
that there shall occur (i) any Obligors’ Change in Control or Control Event with
respect to the Company or any of the other Obligors or (ii) any Parent Change in
Control with respect to the Parent. Any prepayment pursuant to this Section 8.3
shall (A) be made in accordance with the terms of Section 8.2(b) (and at the
prepayment price provided for therein) and (B) notwithstanding any provision
hereof to the contrary, be made not later than the effectiveness of the
Obligors’ Change of Control or Parent Change of Control in respect of which, or
contemplated by the Control Event in respect of which, such prepayment is
required.”


            (j)         Maturity, Surrender, etc. [Section 8.4]. Section 8.4 of
the Term Loan Agreement shall be amended and restated as follows:

  “In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and, in the case of the Series B Notes or
Series C Notes, the applicable Make-Whole Amount, if any, or, in the case of the
Series D Notes, the applicable Series D Breakage Amount, if any. From and after
such date, unless the Company shall fail to pay such principal amount when so
due and payable, together with the interest and Make-Whole Amount or Series D
Breakage Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.”



18


            (k)         Dividends and Related Distributions [Section
10.5]. Section 10.5 of the Term Loan Agreement shall be amended and restated as
follows:

          “The Company shall not, and shall not permit any of its Subsidiaries
to, make or pay, or agree to become or remain liable to make or pay, any
dividend or other distribution of any nature (whether in cash, property,
securities or otherwise) on account of or in respect of its shares of capital
stock, partnership interests or limited liability company interests or on
account of the purchase, redemption, retirement or acquisition of its shares of
capital stock, partnership interests or limited liability company interests (or
warrants, options or rights therefor), except that, so long as no Potential
Default or Event of Default is in existence or would result therefrom, the
Company may (a) make distributions to the Parent out of the Company Share of
Surplus Cash Flow as and to the extent permitted by Section 9.1(m) or
distributions as permitted by line item (vii) of Section 9.1(m) and (b) pay the
Management Fee to the Parent as and to the extent permitted by Section 9.1(r)
and subject to Section 9.1(m) and (c) (i) make distributions to the Parent from
the proceeds of the sale of the Series C Notes and the Series D Notes and
(ii) make payments to the Parent, from the proceeds of the sale of the Series C
Notes and the Series D Notes, in an amount equal to the amount of the tax
benefits conferred on the Company by the Parent through the expenditure of the
Parent’s net operating loss carryforwards under the Internal Revenue Code, but
the amount paid or distributed by the Company to the Parent under this
clause (c) shall not exceed the full amount of the proceeds of the Series C
Notes and the Series D Notes. The Company shall not and shall not permit any of
its Subsidiaries to enter into any contract or agreement which restricts in any
manner the payment by Company’s Subsidiaries of dividends and distributions to
the Company or any other Obligor.”


            (l)         Minimum Debt Service Coverage Ratio; Maximum Leverage
Ratio; Maximum Consolidated Total Indebtedness to Consolidated Total
Capitalization [Sections 10.18, 10.19 and 10.20]. Sections 10.18, 10.19 and
10.20 of the Term Loan Agreement shall be amended and restated as follows:

            "10.18         Minimum Debt Service Coverage Ratio.

          The Obligors shall not permit the Debt Service Coverage Ratio to be
less than the ratio set forth below for the periods specified below, calculated
as of the end of each fiscal quarter after the Closing Date based upon the
immediately preceding four fiscal quarters (provided, however, for periods
ending on or before March 31, 2002, in lieu of using the preceding four fiscal
quarters, the above computation shall be determined by annualizing the
Consolidated EBITDA for the period from the Closing Date through the date of
determination):


Period Ratio Closing Date through September 30, 2005 1.15 to 1.00 October 1,
2005 through September 30, 2006 0.90 to 1.00 October 1, 2006 through September
30, 2007 1.05 to 1.00 October 1, 2007 and thereafter 1.15 to 1.00



19


            10.19         Maximum Leverage Ratio.

          The Obligors shall not permit the ratio of Consolidated Total
Indebtedness of the Company and its Subsidiaries to Consolidated EBITDA to
exceed the ratio set forth below for the periods specified below, calculated as
of the end of each fiscal quarter during each such period based upon the
immediately preceding four fiscal quarters (provided, however, for periods
ending on or before March 31, 2002, in lieu of using the preceding four fiscal
quarters, the above computation shall be determined by annualizing the
Consolidated EBITDA for the period from the Closing Date through the date of
determination):


Period Ratio Closing Date through December 31, 2001 2.25 to 1.00 January 1, 2002
through December 31, 2003 2.00 to 1.00 January 1, 2004 through September 30,
2006 2.25 to 1.00 October 1, 2006 through September 30, 2007 1.75 to 1.00
October 1, 2007 and thereafter 1.50 to 1.00


            10.20         Maximum Consolidated Total Indebtedness to
Consolidated Total Capitalization.

          The Obligors shall not permit the ratio of Consolidated Total
Indebtedness to Consolidated Total Capitalization of the Company and its
Subsidiaries, as determined at the end of each fiscal quarter, to exceed the
ratio set forth below:


Testing Date Ratio December 31, 2001 through the fiscal quarter ending
September 30, 2002 .75 to 1.00 December 31, 2002 through the fiscal quarter
ending
September 30, 2003 .60 to 1.00 December 31, 2003 through the fiscal quarter
ending
September 30, 2005 .75 to 1.00 December 31, 2005 through the fiscal quarter
ending
September 30, 2006 .65 to 1.00 December 31, 2006 through the fiscal quarter
ending
September 30, 2007 .55 to 1.00 December 31, 2007 and thereafter .40 to 1.00


            (m)         Remedies on Default, etc.; Acceleration [Section 12.1].
Clause (c) of section 12.1 of the Term Loan Agreement shall be amended by
amending and restating the final paragraph of such clause as follows:

          “Upon any Notes becoming due and payable under this Section 12.1,
whether automatically or by declaration, such Notes will forthwith mature and
the entire unpaid principal amount of such Notes, plus (x) all accrued and
unpaid interest thereon and (y) in the case of the Series B Notes and the Series
C Notes, the Make-Whole Amount or, in the case of the Series D Notes, the Series
D Breakage Amount, as the case may be, determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of such are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount or Series D Breakage Amount, as the case may be, by the
Company in the event that the Notes are prepaid or are accelerated as a result
of an Event of Default, is intended to provide compensation for the deprivation
of such right under such circumstances.”



20

            (n)         Rescission [Section 12.3]. Section 12.3 of the Term Loan
Agreement shall be amended to insert the phrase "or Series D Breakage Amount"
after the words "Make-Whole Amount" and before the phrase ", if any," in each of
the two places such words appear in such Section.

            (o)         Transfer and Exchange of Notes [Section 13.2]. Section
13.2 of the Term Loan Agreement shall be amended by amending and restating the
second sentence of such section as follows: "Each such new Note shall be payable
to such Person as such holder may request and shall be substantially in the form
of Exhibit 1A, 1B, 1C or 1D, as appropriate."

            (p)         Confidential Information [Section 20]. Section 20 of the
Term Loan Agreement shall be amended by adding the following at the end of the
existing text of such section:

          “Notwithstanding anything to the contrary set forth herein or in any
other written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties acknowledge and agree that (i)
any obligations of confidentiality contained herein and therein do not apply and
have not applied from the commencement of discussions between the parties to the
tax treatment and tax structure of the Notes (and any related transactions or
arrangements), and (ii) each party and each of its employees, representatives,
or other agents) may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the Notes, and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure, all within the meaning of
Treasury Regulations Section 1.6011-4.”


            (q)         Sharing Provisions [Section 22.2]. The first sentence of
Section 22.2 of the Term Loan Agreement shall be amended by (i) inserting the
phrase "or Series C Notes" after the phrase "Series B Notes" where that phrase
appears in subclause (2) of such sentence and (ii) inserting before the period
at the end of such sentence a new subclause (4) reading as follows:

  “or (4) made in connection with the prepayment of a principal amount of Series
D Notes and consisting of the Series D Breakage Amount determined in respect of
such principal amount”.



21

        3.        Representations and Warranties.

            The Obligors, jointly and severally, represent and warrant to the
Purchasers as follows (it being understood that such representations and
warranties shall for all purposes of the Term Loan Agreement be deemed made
pursuant thereto and in connection with the transactions contemplated thereby):

            (a)         Representations and Warranties Under the Term Loan
Agreement. The representations and warranties of the Company contained in the
Term Loan Agreement are, after giving effect hereto, true and correct on and as
of the date hereof with the same force and effect as though made by the Company
on such date, except to the extent that any such representation or warranty
expressly relates solely to a previous date (in which case such representation
and warranty shall be true and correct as of such previous date) or is the
subject of transactions permitted under the Term Loan Agreement. No Potential
Default or Event of Default exists.

            (b)         Power and Authority; Validity and Binding Effect; No
Conflict. The Company and each other Obligor has full power to enter into,
execute, deliver and carry out this Amendment and the Other Amendment Documents
(as defined in Section 5 hereof), and such actions have been duly authorized by
all necessary proceedings on its part. Each of this Amendment and the Other
Amendment Documents (as hereinafter defined) has been duly and validly executed
and delivered by the Company and each other Obligor. This Amendment constitutes
and, upon execution and delivery thereof, each of the Other Amendment Documents
will constitute, the legal, valid and binding obligation of the Company and each
other Obligor which is party thereto, enforceable against the Company and each
such other Obligor in accordance with its terms, except to the extent that
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforceability of creditors'
rights generally or by general equitable principles limiting the availability of
specific performance or other equitable remedies. Neither the execution and
delivery of this Amendment or the Other Amendment Documents, nor the
consummation of the transactions herein and therein contemplated will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of any organizational documents of the Company or any other Obligor
or (ii) any Law or any agreement or instrument or other obligation to which the
Company or any other Obligor is a party or by which it or any of the other
Obligors is bound, or result in (or require) the creation or enforcement of any
Lien upon any property of the Company or any other Obligor other than as set
forth in the Security Documents as amended by the Security Document Amendment.

            (c)         Consents and Approvals; No Event of Default. No consent,
approval, exemption, order or authorization of any person or entity other than,
as the case may be, the parties hereto or the parties to the Other Amendment
Documents is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Amendment and the Other Amendment
Documents. No event has occurred and is continuing and no condition exists or
will exist after giving effect to this Amendment and the Other Amendment
Documents which constitutes an Event of Default.


22


            (d)         Authorized Officer. The individual executing this
Amendment and the Other Amendment Documents on behalf of the Company and each
other Obligor, is authorized to execute and deliver such agreement, as the case
may be, on behalf of the Company and each other Obligor, and holds the office(s)
with the Company and each other Obligor, as the case may be, set forth below his
signature to this Amendment or the Other Amendment Documents.

            (e)         Disclosure. The Company, through Rothschild, Inc., its
agent in connection with the offer of the Series C Notes and the Series D Notes,
has delivered to each Purchaser a copy of a Presentation to Private Placement
Lenders, dated December 2003 (the "Presentation" ), relating to the transactions
contemplated by this Amendment. Without limiting the Company's representation
and warranty in Section 5.11 of the Term Loan Agreement, the Term Loan Agreement
as amended and supplemented by this Amendment, the Presentation, the documents,
certificates and other writings delivered to the Purchasers by or on behalf of
the Obligors pursuant to the Term Loan Agreement or in connection with the
transactions contemplated by this Amendment, including, without limitation, the
financial statements and other materials delivered to the Purchasers pursuant to
Section 7 of the Term Loan Agreement (all of the foregoing collectively, the
"Materials"), taken as a whole, do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. Except as disclosed in the Materials furnished to the Purchasers on
or prior to the date hereof, since the date of the Obligors' most recent audited
financial statements heretofore delivered to the Purchasers pursuant to Section
7 of the Term Loan Agreement, there has been no change in the financial
condition, operations, business, properties or prospects of the Company or any
Subsidiary except changes that individually or in the aggregate could not
reasonably be expected to constitute or give rise to a Material Adverse Change.
There is no fact known to any Obligor that could reasonably be expected to
constitute or give rise to a Material Adverse Change that has not been set forth
in the Materials. Neither the Company nor any other Obligor makes any
representation or warranty as to the financial projections included in the
Presentation, other than that the Company believes such financial projections
represent a reasonable range of possible results in light of the history of the
business, present and foreseeable conditions (including those identified in the
Presentation), and the intentions of the Company's management.

            (f)         Private Offering of Series C and Series D Notes. Neither
any Obligor nor Rothschild, Inc. (the only Person authorized or employed by the
Company or the other Obligors in connection with the offer and sale of the
Series C Notes and the Series D Notes) has offered the Series C Notes or the
Series D Notes or, except for the original offer and sale of the Series A Notes
and the Series B Notes pursuant to the Term Loan Agreement, any similar
securities, for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers, each of which has been offered the Series C Notes and the
Series D Notes and the guaranty thereof pursuant to the Guaranty Agreement at a
private sale for investment. Neither any Obligor nor anyone acting on behalf of
an Obligor has taken, or will take, any action that would subject the issuance
or sale of the Notes or the Guaranty Agreement to the registration requirements
of Section 5 of the Securities Act.


23

        4.        Conditions Precedent.

        The Company, the Guarantors and the Purchasers acknowledge that the
amendments to the Term Loan Agreement provided for in this Amendment shall not
be effective until such date (“Effective Date”) when each of the following
conditions precedent has been satisfied (as determined by the Required Combined
Holders in their sole discretion):

            (a)         Execution, etc. The Company, the Guarantors and the
Required Combined Holders and the Purchasers of the Series C Notes and the
Series D Notes shall have executed this Amendment and each of the Purchasers
shall have received a counterpart original or a true and correct copy hereof.
Each of the Other Amendment Documents shall have duly authorized, executed and
delivered by each party thereto other than the Purchasers and shall be in full
force and effect; and each Purchaser shall have received a counterpart original
or a true and correct copy of each such Other Amendment Document.

            (b)         Amendment of Bank Credit Agreement. The Company, the
Guarantors and the banks party to the Bank Credit Agreement and the other Bank
Financing Documents shall have entered into amendments to the Bank Credit
Agreement and the other Bank Financing Documents providing for amendments to the
terms thereof consistent with the amendments to the Term Loan Agreement and the
other Financing Documents provided for herein (except to the extent that the
amendments provided for herein relate to the issuance and purchases of the
Series C Notes and the Series D Notes) and in the Other Amendment Documents;
such amendments shall be embodied in instruments reasonably satisfactory in form
and substance to the Purchasers and shall be in full force and effect; and each
Purchaser shall have received a true and correct copy of each such instrument;

            (c)         Representations and Warranties. Each of the
representations and warranties set forth in Section 3 hereof shall be true and
correct on and as of the date hereof and on and as of the Effective Date; and

            (d)         Authorization by Obligors. There shall be delivered to
the Purchasers evidence of appropriate action taken by the Company and the other
Obligors relative to approval of this Amendment and the Other Amendment
Documents.

            (e)         Series C Deferred Closing. All conditions precedent
provided in Section 4.3 of the Term Loan Agreement (as amended hereby) shall
have been satisfied or waived, except for the payment of the purchase price for
the Series C Notes and the delivery to the applicable Purchasers of the Series C
Notes.

        5.        Consent of Purchasers.

        Each Purchaser, by its execution and delivery of this Amendment,
consents to the matters set forth below, to the extent such consent is required
under the Financing Documents:

            (a)         Series C Notes and Series D Notes. The authorization,
issue and sale by the Company of the Series C Notes and the Series D Notes
pursuant to and as contemplated by the Term Loan Agreement as amended hereby and
the incurrence by the Company of the Indebtedness evidenced by such Notes;


24


            (b)         Security Document Amendment. The execution and delivery
by the Collateral Agent, the respective other parties to the Security Documents
and the Parent of the Security Document Amendment and the amendments to the
Subject Security Documents (as defined therein) provided for therein;

            (c)          Mortgage Amendments. The execution and delivery by the
Collateral Agent and the other parties to the Mortgages (Noteholders) of the
Mortgage Amendments and the amendments to the Mortgages (Noteholders) provided
for therein;

            (d)          Intercreditor Agreement Amendment. The execution and
delivery by the parties to the Intercreditor Agreement of the Intercreditor
Agreement Amendment and the amendments to the Intercreditor Agreement provided
for therein; and

            (e)         LLC Agreement Amendment. The amendment of the Amended
and Restated Limited Liability Company Agreement of Westmoreland Mining LLC
pursuant to an instrument in substantially the form of Exhibit 4 annexed hereto
(such amendment, together with the Security Document Amendment, the Mortgage
Amendments and the Intercreditor Agreement Amendment, the "Other Amendment
Documents").

Each Purchaser acknowledges and agrees that the Collateral Agent, in entering
into the Other Amendment Documents to which it is intended to be a party, shall
be entitled to rely upon the consent of such Purchaser pursuant to this Section
5.

        6.        Issue and Purchase of Series C and Series D Notes.

        The Company shall issue and sell to each Purchaser scheduled to purchase
Series C Notes and Series D Notes as indicated on Schedule A to the Term Loan
Agreement as amended hereby (each such Purchaser, a “Deferred Series
Purchaser”), and, subject to the applicable terms and conditions set forth in
the Term Loan Agreement as amended by this Amendment, such Deferred Series
Purchaser shall purchase from the Company, (a) at the Series C Deferred Closing,
Series C Notes in the principal amount specified opposite such Deferred Series
Purchaser’s name on Schedule A to the Term Loan Agreement as amended by this
Amendment and (b) at the Series D Deferred Closing, Series D Notes in the
principal amount specified opposite such Deferred Series Purchaser’s name on
such Schedule A. The obligations of the Deferred Series Purchasers are several
and not joint and this Amendment, and the Term Loan Agreement as amended hereby,
to the extent relating to the purchase and sale of the Series C Notes and/ or
the Series D Notes, shall for all purposes be construed as and be deemed to
constitute separate agreements between the Company, on the one hand, and the
each Deferred Series Purchaser, on the other, with the Deferred Series
Purchasers acting severally and not jointly with the same effect as though a
separate agreement to the effect provided herein with respect to the purchase
and sale of the of the Series C Notes and the Series D Notes were hereby entered
into by the Company and each Deferred Series Purchaser.


25

        7.        Incorporation into Term Loan Agreement.

        This Amendment is intended as and constitutes an agreement supplemental
to the Term Loan Agreement and shall be construed together with and as a part of
the Term Loan Agreement. As used in the Financing Documents (i) the term
“Agreement” shall mean the Term Loan Agreement as modified hereby, (ii) the term
“Notes” shall mean the Notes including the Series C Notes and, when issued, the
Series D Notes, (iii) the term “Security Documents” shall mean each of the
Security Documents as amended hereby or by any of the Other Amendment Documents,
(iv) term “Purchasers” means the Purchasers including the Purchasers of the
Series C Notes and the Purchasers of the Series D Notes, when issued, and (v)
the terms “Debt” and “Obligations” shall mean Debt and Obligations including
those under the Series C Notes and the Series D Notes. All representations,
warranties, Events of Default and covenants set forth herein shall be a part of
the Term Loan Agreement as if originally contained therein.

        8.        Reimbursement of Expenses.

        Without limiting Section 15.1 of the Term Loan Agreement, the Company
unconditionally agrees to pay and reimburse each of the Purchasers and save each
of the Purchasers harmless against liability for the payment of all
out-of-pocket costs, expenses and disbursements, including without limitation,
reasonable fees and expenses of counsel, incurred by any of the Purchasers in
connection with the development, preparation, execution, administration,
interpretation or performance of this Amendment and the Other Amendment
Documents and all other documents or instruments to be delivered or recorded in
connection herewith.

        9.        Severability.

        Any provision of this Amendment that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

        10.        Entire Agreement.

        This Amendment sets forth the entire agreement and understanding of the
parties with respect to the amendment to the Term Loan Agreement and the
schedules and exhibits contemplated hereby and supersedes all prior
understandings and agreements, whether written or oral, between the parties
hereto relating to such amendments. No representation, promise, inducement or
statement of intention has been made by any party which is not embodied in this
Amendment, and no party shall be bound by or liable for any alleged
representation, promise, inducement or statement of intention not set forth
herein.

        11.        Force and Effect.

        The Company reconfirms, restates, and ratifies the Term Loan Agreement,
and all other documents executed in connection therewith except to the extent
any such documents are expressly modified by this Amendment and the Company
confirms that, as so modified, all such documents remain in full force and
effect.


26

        12.        Governing Law.

        This Amendment shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of New York
applicable to contracts made and to be performed in said state.

        13.        Counterparts.

        This Amendment may be signed in any number of counterparts each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[SIGNATURE PAGES TO FOLLOW]


27

[SIGNATURE PAGE 1 OF 5 TO THIRD AMENDMENT
TO TERM LOAN AGREEMENT]

        IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Third Amendment to Term Loan Agreement as of the
day and year first above written with the intention that it constitute a sealed
instrument.

  WESTMORELAND MINING LLC


  By: /s/ Ronald H. Beck         Name: Ronald H. Beck         Title: Vice
President and Treasurer



  WESTERN ENERGY COMPANY,
an Obligor and Guarantor


  By: /s/ Ronald H. Beck         Name: Ronald H. Beck         Title: Vice
President and Treasurer



  NORTHWESTERN RESOURCES CO.,
an Obligor and Guarantor


  By: /s/ Ronald H. Beck         Name: Ronald H. Beck         Title: Vice
President and Treasurer



28


[SIGNATURE PAGE 2 OF 5 TO THIRD AMENDMENT
TO TERM LOAN AGREEMENT]


  DAKOTA WESTMORELAND CORPORATION,
an Obligor and Guarantor


  By: /s/ Ronald H. Beck         Name: Ronald H. Beck         Title: Vice
President and Treasurer



  WESTMORELAND SAVAGE CORP. (f/k/a WCCO-KRC ACQUISITION CORP.), an Obligor and
Guarantor


  By: /s/ Ronald H. Beck         Name: Ronald H. Beck         Title: Vice
President and Treasurer



29


[SIGNATURE PAGE 3 OF 5 TO THIRD AMENDMENT
TO TERM LOAN AGREEMENT]


  TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA


  By: /s/ Estelle Simsolo         Name: Estelle Simsolo         Title: Director
- Private Placements



  PACIFIC LIFE INSURANCE COMPANY
(Nominee: Mac & Co.)


  By: /s/ Violet Osterberg         Name: Violet Osterberg         Title:
Assistant Vice President


  By: /s/ Cathy Schwartz         Name: Cathy Schwartz         Title: Assistant
Secretary


30

[SIGNATURE PAGE 4 OF 5 TO THIRD AMENDMENT
TO TERM LOAN AGREEMENT]


  AMERICAN GENERAL INTERNATIONAL INVESTMENTS, INC.


  By: /s/ Gordon Massie         Name: Gordon Massie         Title: Investment
Officer



  SUNAMERICA LIFE INSURANCE COMPANY

AIG ANNUITY INSURANCE COMPANY (Formerly American General Annuity Insurance
Company)


  By: AIG Global Investment Corp.,
        Investment Advisor


  By: /s/ John H. Pollock         Name: John H. Pollock         Title: Managing
Director



  THE TRAVELERS INSURANCE COMPANY


  By: /s/ Robert M. Mills         Name: Robert M. Mills         Title:
Investment Officer



  CITICORP INSURANCE AND INVESTMENT TRUST


  By: Travelers Asset Management International Company LLC


  By: /s/ Robert M. Mills         Name: Robert M. Mills         Title:
Investment Officer



31

[SIGNATURE PAGE 5 OF 5 TO THIRD AMENDMENT
TO TERM LOAN AGREEMENT]

  NATIONWIDE INDEMNITY COMPANY

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY

NATIONWIDE MUTUAL INSURANCE COMPANY

NATIONWIDE LIFE INSURANCE COMPANY


  By: /s/ Mark W. Poeppelman         Name: Mark W. Poeppelman         Title:
Associate Vice President



  METROPOLITAN LIFE INSURANCE COMPANY


  By: /s/ Erik V. Savi         Name: Erik V. Savi         Title: Director



32